DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3-11, 13-17, 19-22, 24, and 25 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on October 4, 2022 have been fully considered but they are not persuasive. 
Applicant made an argument that 1) Nakata does not disclose the thoracic and abdomen breath monitored by a first and second sensor and confirmed by a third sensor, all sensors being embedded in the wearable device and 2) Nakata is silent regarding an additional measurement is performed after a certain number of SAS events or after a serious SAS event so as to determine the seriousness of the situation 
These arguments have been considered but are not persuasive. 
Nakata discloses the thoracic and abdomen breath monitored by a first and a second sensor in the following disclosure: 
Para. [0165] and [0143] discloses that physiological motion sensor such as radar-based device or chest and abdomen sensors can be configured to detect paradoxical breathing (e.g., when the abdomen contracts as the rig cage expands and/or when the rib cage contracts as the abdomen expands), which means the sensors are used to monitor the motion of abdomen and rib cage to determine its contraction and expansion; therefore, this disclosure reads on the amended limitation. Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.
Nakata discloses an additional measurement performed after a serious SAS event in the following disclosure: 
Para. [0167] and [0193] disclose that heart rate is measured where the heart rate is used to confirm an apnea that is indicated by other measurements and provide a higher confidence level that an apnea event has been detected. Para. [0198] discloses that a pulse oximeter as well as a radar device can provide a heart rate measurement. 
para. [0020] and [0021] discloses that one or more of the sensors can be coupled with a sensor processing unit, e.g., worn on the patient's arm or other location that may detect apneic events. 
Should Applicant disagree with para. [0020] and [0021] for disclosing all sensors being embedded in the wearable device. 
Sackner et al. (US 2002/0032386) has been relied on to teach a non-invasive monitoring of a plurality of physiological parameters of a monitored individual including parameters reflecting pulmonary function or parameters reflecting cardiac function (abstract). Sackner further discloses chest sensor band 4 and abdominal sensor band 6 which obtain respiratory signals in one wearable housing 1 (fig. 1, para. [0079]) and ECG electrodes 10, which is configured to measure heart rate, (para. [0075]) also housed in the housing 1.  

Response to Amendment
Regarding Claim Object, Applicant’s amendment has overcome the objection. 
Regarding 112(b) rejection, Applicant’s amendments have not overcome each and every rejection. 

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  
Re Claim 1, there’s a missing preposition in the limitation “… combination thereof output from said first and second sensors”. 
Re Claim 24, there’s redundant preposition in the limitation “the output of from the first and second sensors”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-14, 19-22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re Claim 1, the limitation “by means of an additional sensor” is indefinite, because it is unclear whether “an additional sensor” is referring to “at least one additional sensor in line 5 or a different one. 
Indefiniteness of claim 1 renders dependent claims indefinite. 
Re Claim 9, the limitation “a predetermined threshold” is indefinite, because it is unclear whether it is the same as or different from “a threshold” or “a duration threshold” in claim 1. 
Re Claim 13, the limitation “the SAS event” is indefinite, because the limitation has a multiple antecedent basis and it is unclear which limitation it is referring to among “a sleep apnea syndrome event”, “the number of SAS event”, and “a serious SAS event” in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 11, 15-17, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, in view of Sackner et al. (US 2002/0032386). 
Re Claim 1, Nakata discloses a method for monitoring a patient during his sleep, comprising: 
monitoring the thoracic breath of the patient by means of a first sensor (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0081], [0082], physiological motion sensor (e.g., a chest strap); para. [0164], chest and abdomen sensors; Para. [0258] further discloses that a radar system can monitor the paradoxical breathing based on the complex constellation due to the target’s chest and abdomen motion; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
monitoring the abdominal breath of the patient by means of a second sensor (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors; Para. [0258] further discloses that a radar system can monitor the paradoxical breathing based on the complex constellation due to the target’s chest and abdomen motion; Para. [0170], [0173], and claim 57 also disclose chest and abdomen sensors that contact the patient for detecting one or more of the group selected from ventilatory effort, paradoxical breathing, and respiration rate.); 
correcting or improving the measure made by either fist and/or second sensor by at least one additional sensor (para. [0167], [0193], During apneic events, the heart rate can increase substantially and/or an atrial or ventricular arrhythmia could occur, thus the heart rate and/or rhythm can be used to confirm an apnea that is indicated by other measurements. For example, the device could detect a measured heart rate increase over baseline of at least 10, 15, 20, 25, 30, 35, 40, or more beats per minute or an absolute heart rate of 100, 110, 120, 130, 140, or more This can provide a higher confidence level that an apneic event has been detected. In various embodiments, the radar-based device can generate and/or display an indicator of a confidence level of detecting an apneic event). 
	wherein said first, second and additional sensors are embedded in a wearable device placed on the patient’s body (para. [0020] and [0021] discloses that one or more of the sensors can be coupled with a sensor processing unit, e.g., worn on the patient's arm or other location that may detect apneic events), 
detecting a sleep apnea syndrome (SAS) event based on the amplitude, frequency, phase, difference of phase of the breathing signals or combination thereof of output from said first and second sensors by means of a computing unit embedded in the wearable device (para. [0165], during obstructive apnea, typically there is paradoxical breathing. An indication of paradoxical breathing and/or of the level of paradoxical breathing can be useful in detecting obstructive apnea; para. [0239], amplitude, irregularity of breath-to-breath interval, breath duration, etc.; para. [0017], instantaneous amplitude over time of a respiratory signal; para. [0012], one or more processor can be further configured to detect an apneic event); 
counting the number of SAS event detected during each night or each period of sleep (para. [0021], [0185], computing and reporting the AHI (apnea-hypopnea index); AHI is a well-known term in the art that indicates the number of times that apnea or hypopnea occurs during one night, divided by the hours of sleep; additionally, fig. 8A and para. [0256] discloses counting apneic event/minute; para. [0248]-[0256]), 
performing an additional measure by means of an additional sensor if the number of detected SAS events exceeds a threshold N depending on the patient or after a serious event corresponding to a SAS event exceeding a duration threshold, so as to determine the seriousness of the situation, said additional measure being triggered by the computing unit only after said number N of SAS is detected during or period or after a SAS event exceeds said duration threshold (para. [0188] discloses that the system can be configured to detect a period of apnea, paradoxical breathing or other parameter that occurs for about or at least about 5 seconds, 7 seconds, 10 seconds, 12 seconds, 15 seconds, 20 seconds, 30 seconds, 45 seconds, 60 seconds, or more in duration – these durations read on “a duration threshold” of a SAS; para. [0167], [0193], heart rate can be used to confirm an apnea that is indicated by other measurements. This can provide a higher confidence level that an apnea event has been detecte), 
evaluating the output of said additional measure by means of the embedded processing unit and emitting an alarm in case the conditions are considered abnormal or store the output of said additional measure if waken of the patient is not required (para. [0167], [0193], [0143] discloses evaluating of heart rate used to confirm an apnea and generating and/or displaying an indicator of a confidence level of detecting an apneic event and generating alarms). 
Should Applicant disagree with Nakata disclosing said first, second, and additional sensors are embedded in a wearable device placed on the patient’s body, Sackner et al. (US 2002/0032386) has been relied on to teach a non-invasive monitoring of a plurality of physiological parameters of a monitored individual including parameters reflecting pulmonary function or parameters reflecting cardiac function (abstract). Sackner further discloses chest sensor band 4 and abdominal sensor band 6 which obtain respiratory signals in one wearable housing 1 (fig. 1, para. [0079], fig. 2) and ECG electrodes 10, which is configured to measure heart rate, (para. [0075], fig. 2) also housed in the housing 1.  
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata’s abdomen and chest sensors and heart rate sensor to include Sackner’s chest sensor band and abdominal sensor band and ECG electrodes because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Nakata’s abdomen and chest sensors and heart rate sensor and Sackner’s chest sensor band and abdominal sensor band and ECG electrodes perform the same general and predictable function, the predictable function being measuring the respiratory signals, respiratory rate, breathing patterns, and heart rate. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Nakata’s abdomen and chest sensors and heart rate sensor by replacing it with Sackner’s chest sensor band and abdominal sensor band and ECG electrodes. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, Sackner provides the advantage of respiratory sensors and heart rate sensors embedded in a wearable device placed on the patient’s body for a compact, portable design. 
	Re Claim 15, Claim 15 is rejected under substantially the same basis as claim 1. Nakata discloses an embedded computing unit (para. [0012], [0058], one or more processors, claim 61, an embedded processor to process the signals and control the inter-sensor communications)
 Re Claims 3 and 4, Nakata discloses said additional measure comprising a heart measure, wherein said heart measure comprises a detection of an unexpected increase or decrease in the heart rate (para. [0167], [0193]).  
Re Claim 6, Nakata as modified by Sackner discloses that the heart measure comprises an electrocardiogram (Sackner, para. [0075], ECG electrodes and ECG leads 10). 
Re Claim 9, Nakata discloses that the detection of SAS events comprising a detection of such events longer than a predetermined threshold (para. [0188] discloses that the system can be configured to detect a period of apnea, paradoxical breathing or other parameter that occurs for about or at least about 5 seconds, 7 seconds, 10 seconds, 12 seconds, 15 seconds, 20 seconds, 30 seconds, 45 seconds, 60 seconds, or more in duration – these durations read on “a predetermined threshold” of a SAS; fig. 8A, para. [0248]-[0256], 1. Estimate the breath-to-breath interval as respiration is processed, 7. If the cycle is not indicated as periodic, isolate the breath-breath intervals longer than 20 seconds as shown in block 1056. Calculate the number of these intervals divided by the total time interval used for calculation; para. [0017], determining one or more apneic timespans based on comparing the instantaneous amplitude to at least one of the one or more thresholds within the time span associated with valid physiological motion; para. [0147], If the paradox index is compared with one or more thresholds, it can be interpreted as the absence or presence of paradoxical breathing or the degree of asynchronous respiration; para. [0239], determining if the coefficient of variation is below a threshold, breathing is periodic; and determining if the coefficient of variation is above a threshold, breathing is irregular and not periodic; para. [0250], Calculate the coefficient of variation of the breath-to-breath interval and the depth of breath as shown in block 1044. If neither one is above a threshold, the respiration can be considered regular as shown in block 1046. If the coefficient of variation of either the breath-breath interval or the depth of breath is above a threshold, the respiration can be considered irregular as shown in block 1048, and additional processing is performed.)
Re Claims 11 and 16, Nakata discloses said alarm being sent over a radiofrequency short distance interface to a proprietary, dedicated base station (para. [0167], [0193], [0143] discloses evaluating of heart rate used to confirm an apnea and generating and/or displaying an indicator of a confidence level of detecting an apneic event and generating alarms) and a short distance wireless interface (para. [0358], In various embodiments, this response signal can be in accordance with communication protocols that include, but are not limited to: IEEE 802.11 (wifi), Bluetooth, zig-bee, ultra-sonic, infra-red and/or ISM band RF radiation; [0370], In various embodiments, after the signal is sampled by the analog to digital converter (ADC), it can transmitted over a wired or wireless communication link (e.g., Bluetooth, USB, etc.) to one or more processors that performs signal processing; claim 10, the sensor processing unit or wireless sleep monitor is configured to communicate with the therapeutic device via one or more selected from the group of communication protocols consisting of: wired, Mini HDMI, USB, Bluetooth, Zigbee, Wi-Fi, Ethernet, and Cellular; para. [0088], the device 301 is networked to a patient monitoring system 302 using a personal area network technology such as Bluetooth, Ultra Wide Band, Wireless USB, etc.; para. [0310], In various embodiments, the Doppler radar-based device may communicate wirelessly with a protocol such as WiFi, Bluetooth, Zigbee, and/or via cellular networks to another device, such as a patient monitoring device and or a vital signs measurement device, and/or to a central station, computer, or database. In some embodiments, the Doppler radar-based device may communicate results to a central database and/or computer, which in turn communicates the results to a patient monitoring device and/or a vital signs measurement device that is configured to monitor the same patient.), said computing unit being arranged for sending an alarm signal in reaction to a detection of an abnormal condition (para. [0193], the radar-based device can generate data used to measure and/or generate alarms. In various embodiments, the radar-based device can generate and/or display an indicator of a confidence level of detecting an apneic event; para. [0143], generating alarms related to any non-respiration and/or reduced respiration event; para. [0148], The separate device can include but is not limited to, an audible alarm that can increase in volume, and/or wristwatch, pillow, mattress, clothing items, collars, neck patches, or any combination thereof that can vibrate with increasing intensity and/or electric shock, and/or light sources that flicker with intensity, as show in FIG. 14B. Unlike conventional alarms that are configured to alert a third party, such as a physician, nurse, or other healthcare provider of an apneic, hypopneic, or other adverse respiratory event, alarms in accordance with some embodiments herein are configured to stimulate the patient in order to treat an anatomic or physiologic condition associated with apnea, without necessarily arousing a patient from sleep.), said computing unit being arranged for evaluating said additional measure and for sending an alarm signal in reaction to a detection of an abnormal condition (para. [0167], [0193], [0143] discloses evaluating of heart rate used to confirm an apnea and generating and/or displaying an indicator of a confidence level of detecting an apneic event and generating alarms).
Re Claim 17, Nakata discloses that a heart signal detector for performing a heart measurement as the additional measure (para. [0167], [0193]).
Re Claim 20, Nakata discloses that an alarm signal is sent over a wireless interface to a base station at a short distance, when a serious condition is detected (para. [0193], the radar-based device can generate data used to measure and/or generate alarms. In various embodiments, the radar-based device can generate and/or display an indicator of a confidence level of detecting an apneic event; para. [0143], generating alarms related to any non-respiration and/or reduced respiration event; para. [0148], The separate device can include but is not limited to, an audible alarm that can increase in volume, and/or wristwatch, pillow, mattress, clothing items, collars, neck patches, or any combination thereof that can vibrate with increasing intensity and/or electric shock, and/or light sources that flicker with intensity, as show in FIG. 14B. Unlike conventional alarms that are configured to alert a third party, such as a physician, nurse, or other healthcare provider of an apneic, hypopneic, or other adverse respiratory event, alarms in accordance with some embodiments herein are configured to stimulate the patient in order to treat an anatomic or physiologic condition associated with apnea, without necessarily arousing a patient from sleep; para. [0358], In various embodiments, this response signal can be in accordance with communication protocols that include, but are not limited to: IEEE 802.11 (wifi), Bluetooth, zig-bee, ultra-sonic, infra-red and/or ISM band RF radiation; [0370], In various embodiments, after the signal is sampled by the analog to digital converter (ADC), it can transmitted over a wired or wireless communication link (e.g., Bluetooth, USB, etc.) to one or more processors that performs signal processing; claim 10, the sensor processing unit or wireless sleep monitor is configured to communicate with the therapeutic device via one or more selected from the group of communication protocols consisting of: wired, Mini HDMI, USB, Bluetooth, Zigbee, Wi-Fi, Ethernet, and Cellular; para. [0088], the device 301 is networked to a patient monitoring system 302 using a personal area network technology such as Bluetooth, Ultra Wide Band, Wireless USB, etc.; para. [0310], In various embodiments, the Doppler radar-based device may communicate wirelessly with a protocol such as WiFi, Bluetooth, Zigbee, and/or via cellular networks to another device, such as a patient monitoring device and or a vital signs measurement device, and/or to a central station, computer, or database. In some embodiments, the Doppler radar-based device may communicate results to a central database and/or computer, which in turn communicates the results to a patient monitoring device and/or a vital signs measurement device that is configured to monitor the same patient.).
Re Claim 21, Nakata discloses that said period of sleep being periodically reset (para. [0247]-[0256] and fig. 8A discloses estimation of respiratory parameters over an interval of 50 breaths or 150 breaths in para. [0249], [0252]. After the given interval of # of breaths, the period resets.) 
Re Claim 24, Nakata discloses that the output of said additional measure is evaluated in combination with the output of from the first and second sensors (para. [0167], [0193]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, as modified by Sackner et al. (US 2002/0032386), and further in view of Cho et al. (US 20040134496), hereinafter “Cho”. 
Re Claim 7, Nakata as modified by Sackner discloses the claimed invention substantially as set forth in claim 1. 
Nakata and Sackner are silent regarding the additional measure comprising an evaluation of the oxygenation of the blood. 
However, Cho discloses a method and apparatus for detecting respiratory disturbances (abstract) and teaches performing an additional measure to detect an abnormal condition by means of an additional sensor after a serious SAS event, said additional measure comprising an evaluation of the oxygenation of the blood (para. [0012], fig. 5, Cho discloses an additional assessment of cardiac function may be made based on the metrics of detected respiratory disturbances including apnea length and/or by determining a “circulatory delay time” based on detection of respiratory disturbances and monitoring blood oxygen saturation. Circulatory delay time, which is correlated inversely to cardiac output, may be determined as the time from the end of an apnea, hypopnea or the beginning of a hyperpnea episode to the subsequent minimum in oxygen saturation.) for the purpose of indirectly monitoring cardiac function (para. [0012], circulatory delay time and metrics of respiratory disturbances can be useful in indirectly monitoring cardiac function). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Sackner, by adding the step of performing an additional measure to detect an abnormal condition by means of an additional sensor if the number of detected SAS events exceeds a threshold N or after a serious SAS event exceeding a duration threshold, said additional measure comprising an evaluation of the oxygenation of the blood, as taught by Cho, for the purpose of indirectly monitoring cardiac function (para. [0012], circulatory delay time and metrics of respiratory disturbances can be useful in indirectly monitoring cardiac function). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, as modified by Sackner et al. (US 2002/0032386), and further in view of Boute (US 2006/0241708), and Miesel et al. (US 2007/0123758), hereinafter “Miesel”.
Re Claim 8, Nakata as modified by Sackner discloses the claimed invention substantially as set forth in claim 1. 
Nakata further discloses that an increase in alpha activity can be detected on an EEG indicating a lightening of sleep (para. [0150]).
Nakata and Sackner are silent regarding the additional measure comprising an encephalogram. 
However, Boute discloses multiple sensors for sleep apnea with probability indication for sleep diagnosis and means for automatic activation of alert or therapy (abstract) and teaches performing an additional measure to detect an abnormal condition by means of an additional sensor after a serious SAS event (fig. 4, para. [0053], After declaring a sleep apnea detection at step 420, one or more response conditions may be required prior to generating a sleep apnea response. In one embodiment, the condition of verifying a sleep state at decision step 440 may be required before generating a sleep apnea response. The sleep state may be verified according to sleep indicator 435. – The sleep indicator 435 used for verifying sleep state reads on an additional measure.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Sackner, by performing an additional measure used to verify sleep state to detect an abnormal condition by means of an additional sensor if the number of detected SAS events exceeds a threshold N or after a serious SAS event, as taught by Boute, for the purpose of increasing accuracy and reducing false positive and generating a response threshold relatively higher for generating an alert or delivering a therapy (para. [0053], [0054]). 
Boute discloses verifying sleep state using additional measure (para. [0051], [0053]), but Boute is silent regarding said additional measure comprising an encephalogram. 
However, Miesel discloses an encelphalogram used to determine sleep state (para. [0050], the EEG may be analyzed to detect if the patient is in the S1, S2, S3, S4 or REM sleep state). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Sackner and Boute, by configuring said additional measure to comprise an encelphalogram, as taught by Miesel, for the purpose of determining sleep state (para. [0050]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, as modified by Sackner et al. (US 2002/0032386), and further in view of Bixler et al. (Non-Patent Literature: “Effects of Age on Sleep Apnea in Men”), hereinafter “Bixler”. 
Re Claim 13, Nakata as modified by Sackner discloses the claimed invention substantially as set forth in claims 1 and 9. 
Nakata and Sackner are silent regarding said number (N) of SAS event, and/or a minimal duration of a breathing pause in the SAS event, and/or thresholds used for evaluating results of said additional measure, being adapted to the age of the patient.
However, Bixler discloses effects of age on sleep apnea, where the prevalence of obstructive sleep apnea was measured via apnea/hypopnea index (AHI). AHI is the number of apneas recorded during the study per hour of sleep. Table 1 on page 145 shows prevalence of sleep apnea using apnea/hypopnea index, obstructive apnea/hypopnea index, and central apnea index, where the number increased with age. Bixler found that the prevalence of sleep apnea tends to increase with age but that the clinical significance (severity) of apnea decreases. Bixler further concluded that on the basis of these findings, the sleep laboratory criteria used for diagnosis of sleep apnea should be adjusted for age (abstract). Bixler also concluded that the finding that severity of sleep apnea is greater in the young supports the proposal that the apnea/hypopnea threshold should be increased in the elderly (pages 147 and 148, under Discussion). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Sackner, by adapting said number (N) of SAS event, and/or a minimal duration of a breathing pause in the SAS event, and/or thresholds used for evaluating results of said additional measure adapted to the age of the patient, as taught by Bixler, for the purpose of determining severity of sleep apnea for treatment (pages 147 and 148, under Discussion). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, as modified by Sackner et al. (US 2002/0032386), and further in view of Galeev et al. (US 2018/0256096), hereinafter “Galeev”. 
Re Claim 14, Nakata as modified by Sackner discloses the claimed invention substantially as set forth in claim 1. 
Nakata further discloses a detection whether the patient is awake or sleeping (para. [0341], the device may detect whether or not the subject is sleeping. In various embodiments the sleep state may be included on the display and in the historical data; para. [0166], The quality of sleep can be estimated based on level of activity, and the level of activity can be helpful in determining the sleep state of the subject.).  
	Nakata is silent regarding a detection whether the patient is awake or sleeping, based on the breathing frequency or amplitude. 
	However, Galeev discloses systems and methods for determining sleep characteristics based on movement data. Galeev discloses one or more accelerometers that detect large-scale motions to determine the onset of a rest or sleep period through the detection of a lack of motion. Galeev also discloses that the sensitivity of the accelerometer(s) can be reconfigured to detect significantly smaller motions (“micro-motions”). Alternatively, apparatus may comprise one or more accelerometers that are dedicated to, and configured for, detecting micro-motions while one or more other accelerometers are used to detect large-scale motions (para. [0054]). Galeev discloses that at any given time during the rest or sleep state, the output of each axis of the accelerometer can be assessed and the clearest signal (relatively higher amplitudes, relatively stable frequencies) can be selected for respiratory analysis (para. [0058]). Galeev teaches that the output of the accelerometers can be used not only to detect sleep but to identify sleep stages (i.e., light sleep, deep sleep, and REM sleep). During a sleep stage, breathing can become heavier or lighter resulting in larger or smaller amplitude, respectively, output signals from the accelerometer (para. [0060], fig. 6). This disclosure reads on “detection whether the patient is awake or sleeping, based on the breathing frequency or amplitude”. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Sackner, by detecting whether the patient is awake or sleeping based on the breathing frequency or amplitude, as taught by Galeev, for the purpose of not only detecting sleep but also identifying sleep stage (para. [0060], fig. 6). 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, as modified by Sackner et al. (US 2002/0032386), and further in view of Boute (US 2006/0241708). 
Re Claim 10, Nakata as modified by Sackner discloses the claimed invention substantially as set forth in claim 1. 
Nakata and Sackner are silent regarding the additional measure comprising a measure of the body position after said event and/or a detection of body movements after said event. 
Boute discloses multiple sensors for sleep apnea with probability indication for sleep diagnosis and means for automatic activation of alert or therapy (abstract) and teaches performing an additional measure to detect an abnormal condition by means of an additional sensor after a serious SAS event (fig. 4, para. [0053], After declaring a sleep apnea detection at step 420, one or more response conditions may be required prior to generating a sleep apnea response. In one embodiment, the condition of verifying a sleep state at decision step 440 may be required before generating a sleep apnea response. The sleep state may be verified according to sleep indicator 435. – The sleep indicator 435 used for verifying sleep state reads on an additional measure.). 
Boute further discloses that said additional measure comprises a measure of body position after said event and/or detection of body movements after said event (para. [0051], other physiological signals may be used in detecting a sleep state, such as a posture signal). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Boute, by configuring the additional measure to comprise a measure of body position after said event and/or a detection of body movements after said events, as taught by Boute, for the purpose of verifying a sleep state required before generating a sleep apnea response (para. [0053]) and increasing accuracy and reducing false positive and generating a response threshold relatively higher for generating an alert or delivering a therapy (para. [0053], [0054]). 
Re Claim 19, Nakata as modified by Sackner discloses the claimed invention substantially as set forth in claim 1. 
Nakata and Sackner is silent regarding an acoustic, visual and/or tactile alarm being triggered if the output of the additional measure indicates a serious condition where it is safe to wake the patient
Boute further discloses an acoustic, visual and/or tactile alarm is triggered if the output of the additional measure indicates a serious condition where it is safe to wake the patient (para. [0035], a telemetry signal received from the IMD can be directed to the patient, e.g. as an audible sound, vibration, perceivable muscle stimulation or other sensory alert, para. [0056], a patient alert provided as a perceptible muscle stimulation or vibration, a patient alert provided as an audible sound (for example, to arouse the patient)). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Sackner, by configuring an acoustic, visual and/or tactile alarm to be triggered if the output of the additional measure indicates a serious condition where it is safe to wake the patient, as taught by Boute, for the purpose of providing a patient alert in response to a sleep apnea detection (para. [0056]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, as modified by Sackner et al. (US 2002/0032386), and further in view of Lee et al. (US 2005/0074741), hereinafter “Lee”. 
Re Claim 25, Nakata as modified by Sackner discloses the claimed invention substantially as set forth in claim 1. 
Nakata and Sackner are silent regarding correcting or improving the measure made by either first and/or second sensor comprises detecting when the patient moves and compensating artefacts caused by this movement on the signal output by said first and/or second sensors. 
However, Lee discloses system and method for discrimination of central and obstructive disordered breathing events (abstract, title) and teaches detecting when the patient moves and compensating artefacts caused by this movement on the signal output by said first and/or second sensors (para. [0101], that motion and/or posture sensors may be used to confirm or verify the detection of a sleep apnea or hypopnea episode. The additional sensors may be employed to prevent false or missed detections of sleep apnea/hypopnea due to posture and/or motion related artifacts). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata as modified by Sackner, by configuring correcting or improving the measure made by either first and/or second sensor to comprise detecting when the patient moves and compensating artefacts caused by this movement on the signal output by said first and/or second sensors, as taught by Lee, for the purpose of confirm or verify the detection of a sleep apnea or hypopnea episode and prevent false or missed detection of sleep apnea/hypopnea (para. [0101]). 

Allowable Subject Matter
Claims 5 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, December 12, 2022Examiner, Art Unit 3792